Per Curiam:
Plaintiff and defendant entered into a written contract for the purchase and sale of a parcel of real estate in the Bronx, upon which the defendant as purchaser made a down payment of $1,000. Subsequently the defendant objected to the title and refused to complete and on the 10th of October, 1913, commenced an action in the City Court to recover the down payment. On the thirteenth of October the plaintiff herein verified a complaint in this action in the Supreme Court, and it was commenced on the fourteenth. This action is in equity praying a specific performance of the contract referred to and for an injunction, during the pendency of this action, restraining the defendant from prosecuting his action in the City Court. It is obvious that all the issues are presented in this suit in equity in the Supreme Court and can be here disposed of, and, therefore, it is proper that the City Court action should be stayed pending final judgment herein. The order denying such stay should, therefore, be reversed, with ten dollars costs and disbursements to the appellant, and the motion granted, with ten dollars costs. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.